Citation Nr: 0809754	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for 
hypertensive cardiovascular disease, pulmonary tuberculosis 
(PTB), deafness, arthritis, hemorrhoids, lumbar injury, and a 
left elbow disorder.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

It appears that the appellant had recognized guerilla service 
from March 15, 1943, to December 27, 1944, and was in missing 
status during the period.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal originally from a March 1999 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board denied this appeal most recently in a September 
2005 decision, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (CAVC).  While the 
veteran's case was pending at CAVC, the veteran died.  Based 
on that information, CAVC issued an October 2007 Order in 
which it vacated the Board's decision and dismissed the 
appeal to CAVC.


FINDING OF FACT

The veteran died in December 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


